PER CURIAM.
This is a workmen’s compensation case and is here on appeal from an order reversing and setting aside an award in favor of appellant made by the Industrial Commission. This well considered order, which clearly and concisely states the facts and issues involved, is, for the reasons therein stated, adopted and will be reported as the opinion of this Court.
We desire to add that notwithstanding the fact that our own decisions fully sustain the conclusion of the Court below, we have carefully considered the cases from other jurisdictions cited in the splendid brief of appellant’s counsel, as well as a number found in our own research. It must be conceded that the language and tone of several of them, al*224though presenting somewhat different factual situations, tend to sustain the contention of appellant, but we think the weight of authority elsewhere is to the contrary. Among the cases from other jurisdictions denying compensation under circumstances strikingly similar to those involved in the instant case are the following: Bryan v. T. A. Loving Co. & Associates, 222 N. C. 724, 24 S. E. (2d) 751; Dinsmore’s Case, 143 Me. 344, 62 A. (2d) 205; and Treasurer of State of Michigan v. Kaiser-Frazer Corporation, 326 Mich. 715, 40 N. W. (2d) 776.
Affirmed.
Baker, C. J., and Fishburne, Stukes, Taylor, and Oxner, JJ., concur.